Citation Nr: 0823123	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for dysthymic disorder.

2.  Entitlement to an increased disability rating in excess 
of 20 percent for chronic catarrhal otitis and hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to January 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in September 2004 and 
May 2005, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased disability ratings for his 
service-connected dysthymic disorder and his chronic 
catarrhal otitis and hearing loss.

Based upon its review of the veteran's claims folders, the 
Board finds that there is a further duty to assist the 
veteran with his claims herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

A.  Newly Submitted Evidence

In March 2008, the RO issued its most recent supplemental 
statement of the case addressing the issue of an increased 
disability rating for the veteran's service-connected 
dysthymic disorder.  Thereafter, hospitalization records, 
dated later in March 2008, were received indicating that the 
veteran had been hospitalized for complaints of feeling 
depressed and having suicidal thoughts.  A waiver of RO 
consideration of this additional evidence has not been 
received.  

The veteran's claim seeking an increased disability rating 
for chronic catarrhal otitis and hearing loss was most 
recently considered in the RO's June 2006 statement of the 
case.  Since that time, additional treatment records have 
been received relating to this condition, including a January 
2008 VA audiological clinic report.  A waiver of RO 
consideration of this additional evidence has not been 
received.  

Under these circumstances, the Board must return this matter 
to the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case addressing 
these issues.  See 38 C.F.R. § 19.31 (2007).  

B.  Additional Medical Evidence Required

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes); Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

i. Dysthymic Disorder
 
At his hearing before the Board, the veteran testified that 
his dysthymic disorder had worsened.  In addition, the newly 
obtained psychiatric treatment records suggest that the 
veteran's condition may have worsened.  Specifically, the 
veteran's most recent VA psychiatric examination was 
performed in September 2006.  The report of this VA 
examination concluded with a diagnosis of dysthymia and 
listed a Global Assessment of Functioning (GAF) score of 65.  
The veteran's recently submitted hospitalization report, 
dated in April 2008, noted that he was being hospitalized for 
complaints of feeling depressed and having suicidal thoughts.  
The report further listed a GAF score of 40, but also 
indicated that the veteran may have reported feeling suicidal 
to obtain an increased disability rating.

Under these circumstances, the Board finds that an additional 
examination is necessary to ascertain the current severity of 
veteran's service-connected dysthymic disorder.  Moreover, at 
his hearing before the Board, the veteran indicated that 
additional treatment records relating to his psychiatric 
disorder are available from the VA medical center.  
Specifically, he testified that he attends ongoing individual 
and group therapy treatment sessions.  Accordingly, the RO, 
with the assistance of the veteran, should attempt to obtain 
these records.

ii. Chronic Catarrhal Otitis and Hearing Loss

At his hearing before the Board in March 2008, the veteran 
testified that his service-connected chronic catarrhal otitis 
and hearing loss had significantly worsened since his most 
recent VA audiological examination, conducted in April 2004.  
Specifically, he alleges that his condition is manifested by 
reduced hearing acuity, problems with his equilibrium, and 
headaches.  

Given the passage of time since his most recent examination, 
and the allegations set forth by the veteran, the Board finds 
that a VA examination, after a review of the entire claims 
file, would assist the Board in clarifying the extent of the 
veteran's current disability and would be instructive with 
regard to the appropriate disposition of the issue under 
appellate review.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Accordingly, this 
matter must be remanded for an additional VA audiological 
examination to ascertain the current severity of the 
veteran's service-connected chronic catarrhal otitis and 
hearing loss.  Moreover, the RO should, with the veteran's 
assistance, obtain the veteran's updated treatment records 
for this condition.



Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected dysthymic disorder and chronic 
catarrhal otitis and hearing loss.  The 
veteran should be asked to complete a 
separate VA Form 21-4142 for each of 
these physicians, and any additional ones 
he may identify.  Regardless of the 
veteran's response, the RO should obtain 
updated treatment records relating to the 
veteran from the VA medical center dating 
back to November 2006

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The RO must make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected 
dysthymic disorder.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
dysthymic disorder: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF 
score, together with an explanation of 
what the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.

3.  The RO must afford the veteran a VA 
audiological evaluation that addresses 
his chronic catarrhal otitis and hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
results of the audiological evaluation 
must state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000 and 4000 Hertz, provide the puretone 
threshold average, and must also state 
the results of the word recognition test, 
in percentages, using the Maryland CNC 
test.  The claims file, including any 
newly acquired records, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
rationale for any opinions expressed must 
be provided.  The report must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the most recent supplemental 
statement of the case on that issue must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




